Citation Nr: 1046693	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  08-18 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for a headache disorder to 
include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

It appears that the Veteran had active service from September 
1978 to September 1990, from January 2001 to October 2001, from 
March 2003 to April 2004, and again from June 2006 to September 
2007.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions of February 2008, October 2008 and March 
2009 by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a Travel Board hearing in October 2010.  A transcript of 
this proceeding has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Initially, the Board notes that the record as it stands is 
unclear as to the Veteran's dates of service.  A review of the 
file shows that there are three DD-214s of record.  One shows the 
Veteran had active service from January 2001 to October 2001.  No 
prior active or inactive service was noted therein.  A second DD 
214 shows active service from March 2003 to April 2004.  It was 
noted the Veteran had eight months and twelve days of prior 
active service and 15 years and a day of prior inactive service.  
The third DD 214 of record shows the Veteran had active service 
from June 2006 to September 2007.  It was noted he had 2 years, 4 
months and 12 days of prior active service.  No inactive service 
was noted.  Service personnel records further show that the 
Veteran enlisted with the South Carolina Army National Guard in 
June 1999.  Finally, a request for service records from August 
2007 shows the Veteran's service as being from September 1978 to 
September 1990.  

It is unclear from the evidence as delineated above, what are the 
actual periods of active service that the Veteran had.  While it 
has been noted he had service from September 1978 to September 
1990, there is no DD 214 from that time period.  Furthermore, it 
shows he enlisted in the National Guard in 1999, however there is 
no showing of service active or inactive for 1999.  Finally, the 
information as to prior service is inconsistent in the three DD 
214s of record.  Some do show prior active and inactive service 
while others do not.  Consequently, and to ensure due process, 
the Board finds that all periods of service must be corroborated 
prior to deciding the claim.  

Furthermore, in December 2007 the RO issued a letter of 
unavailability of service treatment records.  However, partial 
service treatment records have been associated with the claims 
file.  Moreover, considering that the Veteran's periods of 
service are unclear from the record, the Board finds that 
additional attempts to obtain service treatment records after the 
confirmation of all periods of active service are needed in order 
to ensure that all available records have been obtained.  

During the Travel Board hearing of October 2010, the Veteran 
testified he had received treatment for his headaches by a 
private doctor, Dr. S from a medical center in Hampton, South 
Carolina.  He further stated that he had not submitted the 
records to the RO but had given them to his VA physician.  A 
review of the VA treatment records on file do not show any 
reference to these private records.  To ensure due process, these 
records must be obtained and associated with the claims file.  

Finally, the Board notes that the was scheduled to appear at a 
Medical Retention Board in October 2009.  However, there are no 
records on file regarding the proceedings.  These records must be 
obtained.



Accordingly, the case is REMANDED for the following action:

1.  The RO should corroborate all periods of 
active service for the Veteran from September 
1978 through the present.  The RO should be 
aware that Medical Retention Board 
proceedings were scheduled for October 2009 
which indicates the Veteran may have had 
periods of active service at least through 
October 2009.  

2.  The RO should, for each period of active 
service corroborated, request all available 
service treatment records from the 
appropriate command with which the Veteran 
served.  Requests with specific dates of 
service should be made not only with the 
South Carolina Army National Guard, but also 
to the NPRC.

3.  The RO should contact the Veteran and 
request that he specify the dates of 
treatment received for his headaches from Dr. 
S and request that he provide a release for 
information of records.  Once the release of 
information has been secure, the RO should 
obtain and associate with the claim file, all 
treatment records from Dr. S.  If the records 
are unavailable, it should clearly be noted 
on the record and the reason for the 
unavailability should be noted.  

4.  Following completion of the above, 
readjudicate the issues on appeal.  Provide 
the Veteran and his representative, if any, 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law and 
regulations considered pertinent to the 
issues on appeal as well as a summary of the 
evidence of record.  An appropriate period of 
time should be allowed for response before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


